GOODRICH, P. J.
A careful examination of the appellants’ briefs discloses no question of law as to the construction of the will, but only such as arise on the admission or exclusion of evidence as to the factum of the will. The deceased executed what purported to be his last will on March 8, 1S97. He left, him surviving, a widow, Eliza Naul, and as heirs at law and next of kin a son, Henry S. Naul, and seven children of a deceased son, Joseph Naul, Jr. At the time of the execution of the will the son Joseph was alive, but addicted to intoxication, which to some extent had estranged him from his father. The will gave the testator’s homestead and a factory connected therewith to the widow during her lifetime, with remainder to Henry. It provided that, in the event of Joseph’s reformation and ability to manage the factory, he should have the right to use the same for five years, free of rent except the insurance thereon, and gave him $5 weekly during his life, but empowered the executors to cease the payment of that sum if Joseph should drink to excess. The residue of the estate was given to the testator’s widow and to his son Henry in equal shares. The grandchildren contested the probate of the will, and the briefs of their counsel state the grounds of such contest and of this appeal to be—First, want of testamentary capacity; second, undue influence. Evidence of a contradictory character was introduced upon these questions, and the surrogate delivered an oral opinion in which he decided against the contestants on both grounds. After a careful reading of the case, our opinion coincides with that of the surrogate. We have examined the rulings upon the admission and exclusion of testimony, and find no error therein. The decree should be affirmed, with costs.
NIXON, Respondent, v. NASSAU ELECTRIC R. 00., Appellant.
(Supreme Court, Appellate Division, Second Department.
April 24, 1900.) Action by George K. Nixon'against the Nassau Electric Railroad Company.
No opinion. Judgment and order unanimously affirmed, with costs.